Citation Nr: 0924143	
Decision Date: 06/26/09    Archive Date: 07/01/09	

DOCKET NO.  08-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from November 1950 to 
November 1952.  There was no overseas or combat service.  

This matter comes before the Board of Veterans' Appeals  
(Board)on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Veteran initially requested 
a hearing, but later withdrew that request.  A motion for an 
advance upon the Board's docket was granted in June 2009.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the Veteran had one episode of bilateral otitis 
externa during service, there no evidence which shows that 
the he had chronic ear infections at any time during or after 
he was separated from service; hearing loss was not shown or 
complained of at any time during or for decades after service 
separation, and a preponderance of the competent and 
objective evidence on file is against a finding that hearing 
loss for VA purposes first shown some 55 years after the 
Veteran was separated from service is attributable to any 
incident, injury, disease, or noise exposure during service.  


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.397, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in September 
2006, prior to the issuance of the rating decision now on 
appeal from February 2007.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence VA 
would collect on his behalf, the evidence he was responsible 
to submit, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected as 
were much more recent records of the Veteran's outpatient 
treatment with VA.  The Veteran submitted a copy of a private 
audiometric examination in 2007, and he was provided two VA 
audiometric examinations in 2007 and 2008, and a VA ear, nose 
and throat examination in 2008, which are adequate for rating 
purposes.  The Veteran did not report ever seeking or 
requiring any treatment for hearing loss or chronic ear 
infections at any time from service separation until present 
and he provided no medical releases for VA to attempt 
collection of any private medical evidence on his behalf.  
All known available evidence has been collected for review 
and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183, (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, such as 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), if they are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or where a diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis:  The Veteran filed his claim for service connection 
for hearing loss and tinnitus in August 2006, at age 78, some 
54 years after he was separated from service.  In that claim, 
he noted that he had never sought or required any form of 
treatment for hearing loss or tinnitus at any time during or 
after service.  He also indicated that he had not been 
provided a separation physical examination.  

The service medical records do not contain any complaints, 
findings, treatment or diagnosis for hearing loss, head or 
ear injury at any time.  The physical examinations for 
induction and for separation from service both note that the 
Veteran's ears and hearing were normal as tested by whispered 
and spoken voice.  The records do indicate that the Veteran 
had a single significant episode of bilateral external otitis 
media for which he was hospitalized and provided large 
amounts of Penicillin.  The records reveal that this 
infection was acute and transitory and resolved prior to the 
Veteran's separation from service.  

Following service separation, there is a complete absence of 
any objective evidence that the Veteran sought or required 
treatment for hearing loss for decades.  The earliest VA 
outpatient treatment records on file from 2002 note that the 
then-73-year-old Veteran's ears were "negative."

The Veteran was provided his initial VA audiometric 
examination in January 2007.  His service treatment records 
were available and it was noted that he had an external 
auditory canal infection during service in July 1952.  It was 
also noted that there were no follow-up notes following this 
single acute episode.  The Veteran informed the audiologist 
that he had served as a radio instructor during service.  He 
also reported exposure to artillery and weapons fire during 
service.  After service, he reported being exposed to factory 
noise, motorcycles, power tools, and that he worked in an 
atomic energy plant for 33 years until 1984.  He said hearing 
protection was required in certain areas of the plant and 
that he used it when required.  The Veteran also reported 
that tinnitus was neither constant nor recurrent but only 
occasional and infrequent.  Audiometric testing showed, for 
the first time, that the Veteran met the threshold 
requirements for recognition of hearing loss disability for 
both ears in accordance with 38 C.F.R. § 3.385.  Evaluation 
of the Veteran's middle ear and canals noted a normal 
otoscopy bilaterally.  The hearing loss identified was 
sensorineural in nature.  The examiner wrote that it was as 
likely as not that the Veteran's current hearing loss was the 
result of "significant weapons exposure, sufficient to have 
started" high frequency sensorineural hearing loss."

The Veteran submitted the November 2007 results of a private 
audiometric examination which confirmed bilateral 
sensorineural hearing loss.  It was noted that the 79-year-
old Veteran had no history of ear infections or drainage.  It 
was also noted that there was no history of tinnitus.

In February of 2008, the Veteran wrote that he had served as 
an instructor in radio school where he was exposed to "high 
volumes of sound" and that he completed rifle training 
without ear plugs.  He also pointed out that he had been 
hospitalized for what was initially thought to be mumps, but 
after a period of time "both ear drums ruptured and drained 
heavily."  He also wrote that he had "chronic fungus 
infection contracted during basic training ."

The Veteran was provided another VA audiometric examination 
in May 2008 and the claims folder was available and reviewed.  
Audiometric testing again showed that he met the minimum 
requirements for recognition of hearing loss disability for 
each ear at 38 C.F.R. § 3.385.  The Veteran again reported 
exposure to artillery, weapons, and radar/radio noise.  He 
reported that his principal occupation during service was 
instructor in how to use and repair radios.  Hearing 
protection was not required on his military job.  He again 
reported working in electronic engineering from 1951 to 1983 
where he was only exposed to noise "when he went on the 
floor," and that he "sometime wore ear protection on his 
civilian job."  He also reported that "he has not had 
problems with ear infections since 1951."  Again, the type of 
hearing loss diagnosed was sensorineural.  

The Veteran was seen the same day in the VA ear, nose and 
throat clinic, and his claims folder was available and 
reviewed.  This report of examination states that the 79-
year-old Veteran had a history of "gradual hearing loss over 
decades."  His single episode of ear infection during service 
was discussed.  The Veteran denied tinnitus and denied 
discharge and pain.  The Veteran reported that his hearing 
loss was not "coincident with the episode of ear drainage" 
but that "his hearing has gradually decreased over decades...."  
It was noted that there was no record of recurrent external 
or middle ear infections.  There was no documentation of any 
subsequent episode of otitis.  Physical examination of the 
Veteran's ears revealed that the auricle was not deformed, 
there was no tissue loss, the external canal had no edema, 
scaling, or discharge, although there was some evidence of 
minor erythema consistent with probing the ear with a Q-tip.  
The tympanic membranes were intact and had normal mobility, 
and there was no evidence of retraction pockets or 
cholesteatoma.  There was no active ear disease identified.  
It was this medical doctor's opinion that it was "very 
unlikely" that the Veteran's single episode of bilateral ear 
drainage during service was causally related to current 
hearing loss.  He further wrote that the Veteran's pattern of 
hearing loss was "most consistent with the patient's age."

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claim for service connection 
for bilateral hearing loss.  There were no complaints, 
findings, treatment or diagnosis for hearing loss at any time 
during or for over 50 years after the Veteran was separated 
from service.  There was a single episode of a bilateral 
otitis externa ear infection during service which is shown to 
have been acute, transitory, and resolved without residual 
prior to service separation.  There is simply no evidence 
anywhere on file that the Veteran had recurrent ear 
infections during his lifetime which originated during 
service.  Although the Veteran wrote a statement indicating 
that both eardrums had ruptured during service, VA outpatient 
treatment records, private audiometric examination, two VA 
audiometric examinations, and one VA ear, nose and throat 
examination all failed to find or note any evidence of 
ruptured or perforated eardrums, or any other evidence of 
chronic inner or outer ear disease for either ear.  Although 
the Veteran was hospitalized for this single acute episode 
during service, records of this treatment during service 
notably contain no complaints with respect to hearing loss.  

Hearing was found to be normal at service separation.  
Following service separation, there is a complete absence of 
any objective medical or other evidence which in any way 
shows or suggests that the Veteran had chronic symptoms of 
hearing loss for decades following service separation.  While 
the Veteran claimed to have had symptoms of both tinnitus and 
hearing loss ever since service, he later told multiple 
examiners that he did not have chronic or recurrent tinnitus, 
or any tinnitus at all.  He also told the VA ear, nose, and 
throat doctor that his hearing loss had been gradual in 
nature decreasing over the decades, and this doctor stated 
that it was very unlikely that the Veteran's single episode 
of ear infection during service was related to current 
hearing loss, and that the Veteran's pattern of hearing loss 
was in fact most consistent with his advancing age.  The 
Board finds that this opinion is most consistent with the 
objective evidence on file, which only includes objective 
evidence of hearing loss in the Veteran's 70's, some 50 years 
after service separation.  

The Board places little weight on the 2007 VA audiometric 
examination opinion that the Veteran's hearing loss was 
attributable to "significant weapons exposure" because, other 
than basic military training, the Veteran is not shown to 
have served in a military occupation where he would have been 
routinely exposed to weapons fire or artillery fire.  The 
Court has held that a bare transcription in a medical record 
of the veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence to 
link the veteran's current disability to service.  LeShore v. 
Brown, 8 Vet. App. 405 (1995).  The Board has accorded this 
audiologist's opinion little to no probative value because 
the statement is clearly based upon history provided by the 
veteran, which history is not supported by the objective 
evidence of record.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).

The Veteran's personnel records indicate that he was 
qualified as a radio repairman and not a radio operator, but 
these records also corroborate that he served as an 
instructor in radio school, and this is consistent with the 
Veteran's statements during the pendency of the appeal.  
While it is understood that the electronic noise from 
operating radios could have an impact on an individual's 
hearing, radio repair and other school duties would certainly 
not result in any significant acoustic trauma.  

Moreover, hearing loss from acoustic trauma is not shown at 
any time during or for some 50 years after service 
separation, but the Veteran is shown to have spent decades 
working in electronic engineering with periodic exposure to 
factory noise at an atomic energy plant for some 33 years 
which did require hearing protection in certain areas of the 
plant.  The potential for significant noise exposure is 
simply far greater over 33 years of post-service employment, 
than it was as a radio school instructor for two years.  The 
Veteran has provided no competent clinical evidence or 
opinion that hearing loss for VA purposes first shown some 50 
years after service is attributable to incidents of military 
service in the early 1950's.  Additionally, he has submitted 
no competent clinical evidence or opinion which shows that 
exposure to acoustic trauma in the early 1950's would only 
first result in sensorineural hearing loss 50 years after the 
exposure.  




ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


